The bill is by the wife against the husband seeking divorce on the ground of voluntary abandonment. Section 20 (3) and Section 27, Title 34, Code of 1940. The appeal is from a decree overruling demurrer to the bill. The only ground of demurrer here insisted upon is the general one that there is no equity in the bill. The insistence is without merit.
While it is true, as observed in Perry v. Perry, 230 Ala. 502,162 So. 101, that to constitute voluntary abandonment within the meaning of the statute, "there must be a final departure, without the consent of the other party, without sufficient reason therefor, and without the intention to return", yet all these facts need not be set out in the bill. Stephenson v. Stephenson, 213 Ala. 382, 105 So. 183. Nicety of pleading in cases of this character is not required (Ratcliff v. Ratcliff, 209 Ala. 377, 96 So. 422), and in bills seeking divorce upon this ground the broad language of the statute should suffice. Stephenson v. Stephenson, supra; Benton v. Benton, 214 Ala. 321, 107 So. 827. In any event it is sufficient to give the bill equity, and that is the only question here presented.
The averments in the bill considered in Perry v. Perry, supra, differ widely from those here presented, and there were also specific grounds of demurrer interposed. Here there is only the general ground of demurrer. The Perry case lends no support to appellant's cause.
But further discussion is unnecessary. The decree is correct and is due to be affirmed. It is so ordered.
Affirmed.
BOULDIN, FOSTER, and LAWSON, JJ., concur.